Order, Supreme Court, New York County, entered on February 23, 1972, denying the motion of the third-party defendant for summary judgment dismissing the third-party complaint, unanimously reversed, on the law, without costs and without disbursements, the motion granted, the third-party complaint dismissed and the third-party action severed. The Florida matrimonial court, in its final judgment of divorce, based upon an application made to that court and testimony by a member of plaintiffs’ law firm in support of that application, made the following finding and award: “ The court finds the following additional fees and costs incurred by the defendant [wife] to be properly chargeable to plaintiff [husband and third-party defendant herein], in light of their respective financial circumstances: * * * DiFalco, Field, Florea So O’Rourke [plaintiffs herein], $30,500.” Defendant, in her third-party complaint seeks indemnification from her ex-husband for any sums fotind to be due in the primary action (see decision published simultaneously herewith), on the theory that such expenses were in the nature of necessaries. The defense of res judicata, urged by the third-party defendant, based upon the Florida judgment after a complete trial, and his payment of $30,500, constitutes a complete bar to defendant’s claim for indemnification. That judgment is entitled to full faith and credit here. Concur — Kupferman, J. P., McNally, Tilzer and Capozzoli, J J.